Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00082-CV

  RYDER INTEGRATED LOGISTICS, INC. and Ryder Integrated Logistics of Tex., LLC,
                             Appellants

                                             v.

                                  FAYETTE COUNTY,
                                      Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-03779
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee Fayette County recover its costs of this appeal from
appellants Ryder Integrated Logistics, Inc. and Ryder Integrated Logistics of Tex., LLC.

       SIGNED August 30, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice